Citation Nr: 9919756	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left thumb scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1978 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection and 
assigned a noncompensable rating for a scar of the left thumb 
and denied service connection for left and right knee 
disorders. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disorder is not plausible. 

2.  The claim of entitlement to service connection for a 
right knee disorder is not plausible.  

3.  The service-connected scar of the left thumb is not 
superficial, poorly nourished, have repeated ulceration, 
tender or painful on objective demonstration, and does not 
limit the function of any part.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The criteria for a compensable evaluation for residuals 
of a left thumb scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question is whether the veteran's claims of 
entitlement to service connection for right and left knee 
disorders are well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 413 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury or that has been 
chronically worsened by a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  During the veteran's 
personal hearing he indicated that immediately following his 
service he had seen a doctor regarding his knees.  He 
identified the doctor by name.  In remands, dated in 
August 1996 and January 1997, the veteran was requested to 
provide information concerning all medical care providers who 
had treated him for his left thumb, or his left and right 
knees since his discharge from service.  It was specifically 
requested that he provide information concerning the private 
doctor who had treated him following service.  Substantial 
effort was put forth in locating the veteran, including 
reports of contact reflecting telephonic attempts to contact 
the veteran and letters to different addresses that were 
subsequently returned.  The Board therefore concludes that an 
attempt has been made to obtain all records that have been 
indicated to exist.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board 
concludes, based upon the record, that the veteran does not 
desire to submit additional evidence.  In this regard, the 
Board notes that during his personal hearing, held in 
December 1993 before a hearing officer, he indicated that 
additional evidence in the form of lay statements and medical 
records would be submitted within 30 to 90 days.  Lay 
statements were submitted, but medical records were not. 

The veteran's service medical records reflect that in 
October 1979 he complained of left knee pain following a 
football injury.  The initial assessment was possible rupture 
of the medial collateral ligament of the left knee and he was 
referred for orthopedic consultation.  The report of an 
October 1979 orthopedic consultation reflects that the 
veteran's knee was not swollen and only mildly tender.  There 
was no discernible instability of the joint and X-rays were 
normal.  The impression was strain of the left knee.  A 
November 1984 service medical record reflects that the 
veteran had a normal gait and a bone scan of the lower 
extremities revealed no significant abnormal skeletal uptake.  
The report of the veteran's March 1985 service separation 
examination, and medical history completed in conjunction 
therewith, reflects that the veteran had no complaints with 
respect to his knees and his lower extremities were normal on 
examination.  

During the veteran's personal hearing before a hearing 
officer at the RO in December 1993 he testified that no 
doctor had told him that his right knee was due to his left 
knee.  He indicated it was his belief that he favored his 
left knee following the inservice injury, causing disability 
of the right knee.  He also indicated his belief that he 
currently had a left knee disability that was related to the 
inservice injury.  

The report of a December 1993 VA orthopedic examination 
reflects that the veteran reported constant pain in both 
knees.  He reported his history with respect to the inservice 
injury in 1979.  The impression was internal derangement of 
both knees, possible medial meniscal tear with old medial 
collateral ligament tear of the right knee.  

In order for the veteran's claims of entitlement to service 
connection for left and right knee disorders to be well 
grounded he must submit medical evidence indicating that he 
currently has these disabilities and that they are related to 
his active service.  There is competent medical evidence that 
the veteran currently has internal derangement of both knees.  
Service medical records reflect that the veteran sustained an 
injury to the left knee in 1979 that was finally assessed as 
being a strain.  Subsequent service medical records are 
silent for complaint, finding, or treatment with respect to 
disability of either knee and the report of service 
separation examination reflects that the veteran's lower 
extremities were normal.  There is no competent medical 
evidence that the veteran had chronic disability of either 
knee during active service or that current disability is 
related to the veteran's active service.  The veteran has 
offered testimony and submitted statements, that are presumed 
credible for purposes of this decision, but as a lay person, 
he is not qualified, to establish a medical diagnosis or show 
a medical etiology merely by his own assertion, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran currently has left and right knee disorders that had 
their onset during active service or are related to active 
service or service-connected disability, the claims of 
entitlement to service connection for left and right knee 
disorders are not well grounded. Caluza. 

Although the Board has disposed of the claims of entitlement 
to service connection for left and right knee disorders on a 
ground different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
disability is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded a VA examination and a personal 
hearing.  As indicated previously, he reported, during his 
personal hearing, that he would submit additional medical 
evidence within 30 to 90 days, but the record does not 
indicate that any additional medical evidence was 
forthcoming.  Further, as noted previously, multiple attempts 
have been made to contact the veteran, since he has not kept 
VA apprised of his whereabouts.  These attempts were to offer 
the veteran opportunity to submit additional evidence and be 
afforded additional VA examination.  As noted previously 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  Hyson.  In the absence of the 
veteran providing VA with a means of contacting him and in 
the absence of the veteran submitting any additional 
evidence, the Board is satisfied that all available relevant 
evidence that can be obtained has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the veteran's personal hearing in December 1993, he 
testified that every once in a while he would have a sharp 
pain in his thumb and that there were times when he grabbed 
something that he would have to make sure he had a hold of it 
because he did not feel it.  

The report of a December 1993 VA examination reflects that 
the veteran reported intermittent soreness in his left thumb.  
Examination revealed some softness to the volar pulp of the 
thumb with some decreased pinprick distally.  The impression 
included healed laceration of the left thumb with slight 
decreased pinprick distally.  

The veteran's residuals of a left thumb scar have been 
evaluated under the provisions of Diagnostic Code 7805 of the 
Rating Schedule.  Diagnostic Code 7805 provides for rating 
scars on the basis of limitation of function of the part 
affected.  Diagnostic Code 7803 provides that a 10 percent 
evaluation will be assigned for scars that are superficial, 
poorly nourished, with repeated ulceration.  Diagnostic 
Code 7804 provides that scars that are superficial, tender 
and painful on objective demonstration, will be assigned a 
10 percent evaluation.  

The veteran has indicated that on occasion he has pain in his 
thumb and on occasion he experiences numbness in his thumb.  
He has reported that he has not experienced any decreased 
range of motion in the thumb.  There is no competent medical 
evidence which reflects that the veteran experiences 
limitation of function of the thumb or that the scar is 
superficial, poorly nourished, or has repeated ulceration.  
Further, there is no competent medical evidence that reflects 
that the scar is superficial or tender and painful on 
objective demonstration.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service-connected scar of the left thumb under any 
applicable rating criteria. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Evidence of a well grounded claim for entitlement to service 
connection for a left knee disorder not having been 
submitted, the appeal with respect to this issue is denied.  

Evidence of a well grounded claim for entitlement to service 
connection for a right knee disorder not having been 
submitted, the appeal with respect to this issue is denied.  

An increased (compensable) rating for service-connected scar 
of the left thumb is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

